Per curiam.
This is a review of the petition of Robert E. Matthews for reinstatement as a member of the State Bar of Georgia. Matthews may be reinstated subject to compliance with the applicable Rules of the State Bar of Georgia.
Matthews was admitted to the State Bar in 1968 and continued as a member in good standing until a voluntary surrender of license in April 1982. The voluntary surrender came as a result of his indictment and plea of guilty to two counts of conspiracy in restraint of free and open competition in transactions with the State. In the Matter of Robert E. Matthews, 249 Ga. 586 (293 SE2d 716) (1982). Pursuant to his petition for reinstatement, the Special Master conducted a hearing at which fifteen witnesses testified and the Special Master also considered an affidavit and certain depositions. All of this evidence supported the reinstatement of Matthews and no evidence in opposition was offered. The Special Master found that Matthews accepted full responsibility for his past actions and had cooperated fully and completely with federal and state agencies in connection with investigations and prosecutions. The Special Master also commented on the seriousness of the offense involved but concluded that Matthews has been rehabilitated. This conclusion was based upon evidence concerning the conduct and attitude of Matthews since the surrender of his license.
The recommendation of the Special Master was approved by the Review Panel of the State Disciplinary Board and is now accepted by this Court. It is therefore ordered that petitioner may be reinstated as a member of the State Bar of Georgia upon his complete compliance with all of the requirements for reinstatement as imposed by the Rules and Regulations of the State Bar of Georgia.

Reinstatement.


All the Justices concur.